Detailed Action
This action is based on Applicant's reply received on 09/16/2022.  Applicant amended claims 1-4, 6, 13, 15-18, 27, 29-30 and presented claims 1-30 for examination.

Claim objections
Claims 17-18 are amended claims but they are presented as “Original” claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 11, 12-15, 20, 21 and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan et al., Pub. No.: US 2013/0132967 (Soundararajan) in view of Chen et al., “Integration of Workflow Partitioning and Resource Provisioning” (Chen).

Claim 1.	Soundararajan teaches:
A non-transitory computer-readable medium storing instructions which, when executed by one or more second processors of a computing device, cause one or more second processors to:
receive a plurality of queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes multiple ones of the first plurality of processors and corresponding local storage; (FIGS. 5, 6A, 7, ¶¶  25, 30, 36, 48, 70, a plurality of analytics jobs/queries are received by a job manager; the jobs are divided into a plurality of query tasks ; query tasks  are  assigned to data analytics processing nodes/ virtual warehouses; each data analytics processing node/virtual warehouse includes multiple processors and caches)
Identify a plurality of query tasks  associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/query tasks  by job manager)
distribute, with the one or more second processors, the plurality of query tasks to the plurality of virtual warehouses using at least a set of statistics associated with the first plurality of processors, (FIGS. 5, 6A, 7, ¶¶ 25, 30, 36, 70, job manger uses a set of statistics/metadata for distributing jobs to processing nodes/virtual warehouses) wherein the set of statistics is accumulated from at least one of the previously executed query tasks  by at least one of the first plurality of processors, (¶ 50, content of memory caches are based on previously executed query tasks ) the set of statistics is stored separately from a local storage of each of the first plurality of processors (¶ 50, fig. 5, 544 and fig. 6, 644, metadata is stored in job manager) and each of first plurality of processors is stateless with respect to the set of statistics, and (¶ 28, the processing nodes are stateless) 
execute the plurality of query tasks  with the first plurality of processors; and (¶ 61, a processing node executes assigned query tasks )
in response to executing the plurality of query tasks , update at least a portion of the set of statistics based on at least one of the executed query tasks  with the first plurality of processors. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan did not specifically teach but Chen teaches:
change, during the processing of the plurality of the query tasks  by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a load of the plurality of virtual warehouses due to the processing of the plurality of query tasks  by the plurality of virtual warehouses, (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage. (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
Soundararajan, ¶¶ 30-31 disclose that data analytics processing nodes each includes multiple processers and caches and Soundararajan, ¶ 70 discloses that they are implemented as virtual machines. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a load of the plurality of virtual warehouses due to the processing of the plurality of query tasks  by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage because doing so would provide for creating a virtual cluster in Soundararajan dynamically for processing a task and destroying the virtual cluster when there is no task to be processed by the virtual cluster to release resources.

Claim 15.	Soundararajan teaches:
A method comprising: 
receiving a plurality of with a database system to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes multiple ones of the first plurality of processors and corresponding local storage; (FIGS. 5, 6A, 7, ¶¶  25, 30, 36, 48, 70, a plurality of analytics jobs/queries are received by a job manager; the jobs are divided into a plurality of query tasks ; query tasks  are  assigned to data analytics processing nodes/ virtual warehouses; each data analytics processing node includes multiple processors and caches)
identifying a plurality of query tasks  associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/query tasks  by job manager)
distributing, with the one or more second processors, the plurality of query tasks  to a plurality of virtual warehouses using at least a set of statistics associated with the first plurality of processors, (FIGS. 5, 6A, 7, ¶¶ 25, 30, 36, 70, job manger uses a set of statistics/metadata for distributing jobs to processing nodes/virtual warehouses) wherein the set of statistics is accumulated from at least one of the previously executed query tasks  by at least one of the first plurality of processors, (¶ 50, content of memory caches are based on previously executed query tasks ) the set of statistics is stored separately from a local storage of each of the first plurality of processors (¶ 50, fig. 5, 544 and fig. 6, 644, metadata is stored in job manager) and each of first plurality of processors is stateless with respect to the set of statistics, and (¶ 28, the processing nodes are stateless) 
executing the plurality of query tasks  with the first plurality of processors; and (¶ 61, a processing node executes assigned query tasks )
in response to executing the plurality of query tasks , updating at least a portion of the set of statistics based on at least one of the executed query tasks  with the first plurality of processors. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan did not specifically teach but Chen teaches:
changing, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses is using a load of the plurality of virtual warehouses due to the processing of the plurality of query tasks  by the plurality of virtual warehouses, (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage. (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
Chen teaches:
Soundararajan, ¶¶ 30-31 disclose that data analytics processing nodes each includes multiple processers and caches and Soundararajan, ¶ 70 discloses that they are implemented as virtual machines. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing changing, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses is using a load of the plurality of virtual warehouses due to the processing of the plurality of query tasks  by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage because doing so would provide for creating a virtual cluster in Soundararajan dynamically for processing a task and destroying the virtual cluster when there is no task to be processed by the virtual cluster to release resources.

Claim 29.	Soundararajan teaches:
A system comprising: one or more first processors programmed to execute a query coordinator process, the query coordinator process to: 
receive a plurality of queries for information stored in one or more databases to be processed by a plurality of virtual warehouses that includes a first plurality of processors, wherein each of the plurality of virtual warehouses includes multiple ones of the first plurality of processors and corresponding local storage; (FIGS. 5, 6A, 7, ¶¶  25, 30, 36, 48, 70, a plurality of analytics jobs/queries are received by a job manager; the jobs are divided into a plurality of query tasks ; query tasks  are  assigned to data analytics processing nodes/ virtual warehouses; each data analytics processing node includes multiple processors and caches)
identify a plurality of query tasks  associated with the plurality of queries; (¶¶ 3, 40, 48, jobs are divided up into smaller sub-jobs/query tasks  by job manager)
distribute the plurality of query tasks  to the plurality of virtual warehouses using at least a set of statistics associated with the first plurality of processors, (FIGS. 5, 6A, 7, ¶¶ 25, 30, 36, 70, job manger uses a set of statistics/metadata for distributing jobs to processing nodes/virtual warehouses) wherein the set of statistics is accumulated from at least one of the previously executed query tasks  by at least one of the first plurality of processors, (¶ 50, content of memory caches are based on previously executed query tasks ) the set of statistics is stored separately from a local storage of each of the first plurality of processors (¶ 50, fig. 5, 544 and fig. 6, 644, metadata is stored in job manager) and each of first plurality of processors is stateless with respect to the set of statistics, and (¶ 28, the processing nodes are stateless) 
the plurality of second processors programmed to:
execute the plurality of query tasks , wherein the query coordinator process is further programmed to, in response to executing the plurality of query tasks , update at least a portion of the set of statistics based on at least one of the executed query tasks  with the plurality of processors. (¶ 61, a processing node executes assigned query tasks ; ¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534”)
Soundararajan did not specifically teach but Chen teaches:
change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses, (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage. (p.1, sec. I, left col., and p.4, sec. B, wherein resources are dynamically allocated to multiple virtual clusters/virtual warehouses each including multiple virtual machines and wherein the virtual clusters are dynamically destroyed when there is no workload)
Soundararajan, ¶¶ 30-31 disclose that data analytics processing nodes each includes multiple processers and caches and Soundararajan, ¶ 70 discloses that they are implemented as virtual machines. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing change, during the processing of the plurality of the query tasks by the plurality of virtual warehouses, a total number of virtual warehouses in the plurality of virtual warehouses using a load of the plurality of virtual warehouses due to the processing of the plurality of tasks by the plurality of virtual warehouses, wherein the change is at least one of creating a new virtual warehouse or deleting an existing virtual warehouse and the change in the total number of virtual warehouses are made in a unit of the multiple ones of the first plurality of processors and the corresponding local storage because doing so would provide for creating a virtual cluster in Soundararajan dynamically for processing a task and destroying the virtual cluster when there is no task to be processed by the virtual cluster to release resources.

Claim 6.	The non-transitory computer-readable medium of claim 1, wherein the query is received from a client, and wherein the instructions further cause the one or more second processors to:
generate a result from the execution of the plurality of query tasks , and data from the result to the client associated with the query. (Soundararajan, ¶¶ 6, 48, 57, job manager receives a job submitted by a client; ¶¶ 57, 67, job manger prepares analytics job result)
Claim 20 is rejected under the same rationale as claim 6.

Claim 7.	The non-transitory machine-readable medium of claim 1, wherein the instructions further cause the computing device to:
optimize the plurality of queries. (¶ 57, wherein dividing jobs to sub-query tasks  based on where requested data is located indicates that the received jobs are optimized)
Claim 21 is rejected under the same rationale as claim 7.

Claim 11.	The non-transitory computer-readable medium of claim 1, wherein at least one of the databases is external to a system that includes the first plurality of processors. (Soundararajan, ¶¶ 28, 45, storage server is external to the distributed cache)
Claim 25 is rejected under the same rationale as claim 11.

Claim 12.	The non-transitory computer-readable medium of claim 1, wherein the statistics comprise metadata related to the one or more databases. (Soundararajan, ¶¶ 50, 55, 58, metadata stores information related to the location of data in the databases)
Claim 26 is rejected under the same rationale as claim 12.

Claim 13.	The non-transitory computer-readable medium of claim 1, wherein the accumulation of the set of statistics from the at least one of the previously executed query tasks  occurs automatically. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534” indicates that the accumulation of the set of statistics related to data location is automatic)
Claim 27 is rejected under the same rationale as claim 13.

Claim 14.	The non-transitory computer-readable medium of claim 1, wherein the updating of the at least the portion of the set of statistics occurs automatically. (¶ 50, fig. 4, metadata is updated “as data is copied to or deleted from the memory caches 514, 524, and 534” automatically)
Claim 28 is rejected under the same rationale as claim 14.

Claims 2, 5, 8, 9, 16, 19, 22, 23 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan and Chen in view of Tommaney et al., Pub. No.: US 2009/0019103 (Tommaney).

Claim 2.	Soundararajan as modified taught the non-transitory machine-readable medium of claim 1. Soundararajan as modified did not specifically teach wherein the executing of the plurality of query tasks  uses at least a plurality of database tables.
Tommaney teaches wherein the executing of the plurality of query tasks  uses at least a plurality of database tables. (Tommaney, ¶¶ 42, 54, 60, 94, wherein tables are partitioned vertically or horizontally and wherein multiple tables are used for a join operation)
Soundararajan as modified implicitly disclosed the feature by dividing a job “into query tasks  based on how the data files are divided into chunks and/or where copies of those chunks reside” in ¶ 57. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the executing of the plurality of query tasks  uses at least a plurality of database tables because doing so would increase usability of Soundararajan as modified by explicitly using tables for achieving the same predictable result of dividing into query tasks  based on how the data in tables are divided as stored in a database. 
Claims 16 and 30 are rejected under the same rationale as claim 2.

Claim 5.	The non-transitory computer-readable medium of claim 2, wherein each of the first plurality of processors processes a corresponding one of the plurality of database tables, and wherein data from the plurality of database tables is stored in a cache associated with that processor. (Soundararajan , ¶¶ 30-31, 58, each data analytics processing node includes multiple processors and caches for caching data from storage servers; Tommaney, ¶¶ 42, 94, each performance module includes a cache associated with a file/table in the storage and a join operation involves multiple tables)
Claim 19 is rejected under the same rationale as claim 5. 

Claim 8.	The non-transitory computer-readable medium of claim 1, wherein the information is stored in a relational database. (Tommaney, ¶ 34, relational queries indicates that data is stored in a relational database) 
Claim 22 is rejected under the same rationale as claim 8.

Claim 9.	The non-transitory computer-readable medium of claim 8, wherein the relational database is a structured query language database. (Tommaney, ¶ 34, “the present invention provides the ability to execute Structured Query Language (SQL) statements”)
Claim 23 is rejected under the same rationale as claim 9.

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan, Chen and Tommaney  in view of Vinson et al., Patent No.: US 6,453,334 (Vinson).

Claim 3.	Soundararajan as modified taught the non-transitory computer-readable medium of claim 2; Soundararajan as modified did not teach wherein at least some of the plurality of database tables are stored in encrypted format and decrypted before the plurality of query tasks  are executed.
Vinson teaches wherein at least some of the plurality of database tables are encrypted and are subsequently decrypted before the executing of the plurality of query tasks . (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing at least some of the plurality of database tables are encrypted and are subsequently decrypted before the executing of the plurality of query tasks  because doing so would provide for “improved network performance” (Vinson, col.2, ll. 17-28.)
Claim 17 is rejected under the same rationale as claim 3.

Claim 4.	The non-transitory computer-readable of claim 2, wherein at least some of the plurality of database tables are compressed and are subsequently decompressed before the executing of the plurality of query tasks . (Vinson, col. 13, ll. 48-56, wherein data structure of downloaded data is modified by decompressing and decrypting data for caching: “after the data from the chunk file has been downloaded into a temporary buffer, decompress the temporary buffer into the 8 buffers allocated from the on-disk cache in step 6. Write the buffers back out to the cache file, and update the MRU and key map of the on-disk cache. Decrypt the data from the one on-disk cache buffer corresponding to the requested block and place it in the in-memory buffer allocated in step 4”)
Claim 18 is rejected under the same rationale as claim 4.

Claims 10 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soundararajan and Chen as applied to claims 1 and 15 above in view of Jain et al., Pub. No.: US 2014/0229422 (Jain).

Claim 10.	Soundararajan as modified taught the non-transitory computer-readable of claim 1; Soundararajan as modified did not teach wherein the database system is a multi-tenant database that isolates computing resources and data between different customers.
Jain teaches wherein the database system is a multi-tenant database that isolates computing resources and data between different customers. (¶ 5, “a data query can be received from a tenant assigned to a first virtual data warehouse (e.g., a database) within a multi-tenancy data warehouse. Based on the data query a set of information can be generated indicating data the tenant is authorized to access within the multi-tenancy data warehouse”; ¶ 30, “A role is created for each namespace and users operating in that namespace belong to that role. Access to data outside the namespace is made possible by granting permissions to the foreign table/view to the role for the namespace”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for teaching wherein the database system is a multi-tenant database that isolates computing resources and data between different customers because doing so would provide for a database environment in which a user or tenant will be able to access data on a database to which he/she is assigned.
Claim 24 is rejected under the same rationale as claim 10.

Response to Amendment and Arguments
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for at least the following reason.
Applicant argues “Chen's workflows (and sub-workflows) are directed to scientific workflows, not workflows related to queries. For example, Chen discloses that workflows can be for astronomy, seismology, or genomics. Furthermore, applicant respectfully submits that Chen is silent as to processing queries as claimed. Thus, because Chen is directed to managing scientific workflow and is silent to processing queries, applicant respectfully submits that Chen does not teach or suggest the claim feature.” Remarks, 10.
In response:
A query is a request for data. This query/request is expressed as an analytics job which is broken apart into individual tasks to be executed by processing nodes. Soundararajan ¶¶ 57-58. A scientific workflow in Chen is equivalent to an analytics job in Soundararajan because a scientific workflow is expressed as a sequence of jobs for performing tasks as requests in a workflow description. Chen, p. 1, left col., upper half, p. 2, right col., upper half.
Applicant argues “Chen initially allocates the sub-workflows to the virtual machines but does not adjust the total number of the virtual machines used while processing the sub-workflows. Instead, Chen discloses configuring the VMs using an XML file. Thus, applicant respectfully submits that because Chen just initially allocates sub-workflows to virtual machines and does not dynamically adjust the total number of virtual machines during the processing of the sub-workflows, Chen cannot be properly interpreted as teaching…” Remarks, 10.
In response:
Chen explicitly discloses changing the number of virtual servers once they are provisioned: “The provisioner also provides the functionality for managing resources once they are provisioned. In a static way, the provisioner deploys virtual clusters before the execution of workflows and destroys all of them after all of the sub-workflows are completed. In contrast, the dynamic virtual cluster provisioning would destroy virtual clusters once they are no longer needed for any upcoming sub-workflows so as to save costs”. This is exactly the same as Spec., ¶ 39, “the number of execution nodes in a virtual warehouse is dynamic, such that new execution nodes are created when additional demand is present, and existing execution nodes are deleted when they are no longer necessary”; ¶ 50, “the number of virtual warehouses in a particular execution platform is dynamic, such that new virtual  warehouses are created when additional processing and/or caching resources are needed. Similarly, existing virtual warehouses may be deleted when the resources associated with the virtual warehouse are no longer necessary”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing dated of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159